1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     WADE ALAN KNIGHT,                                       Case No. 3:19-cv-00562-MMD-WGC
4                                               Plaintiff                      ORDER
5            v.
6     COUNTY OF ELKO, et al.,
7                                          Defendants
8
9    I.     DISCUSSION

10          On September 11, 2019, Plaintiff, an inmate in the custody of the Elko County Jail,

11   submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an application to

12   proceed in forma pauperis. (ECF Nos. 1, 1-1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Under 28 U.S.C.

14   § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed

15   in forma pauperis and attach both an inmate account statement for the past six months

16   and a properly executed financial certificate.          Plaintiff has not submitted an inmate

17   account statement for the past six months. (See ECF No. 1). The Court will retain

18   Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the

19   payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure the

20   deficiencies of his application to proceed in forma pauperis by filing an inmate account

21   statement, or in the alternative, pay the full filing fee for this action. If Plaintiff fails to file

22   an inmate account statement, the Court will dismiss the case in its entirety, without

23   prejudice, to file a new case when Plaintiff is able to acquire the necessary documents to

24   file a complete application to proceed in forma pauperis.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

27   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well

28   as the document entitled information and instructions for filing an in forma pauperis
1    application.
2           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
3    Plaintiff will either: (1) file an inmate account statement in compliance with 28 U.S.C. §
4    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
5    fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an inmate account
7    statement, the Court will dismiss the case, without prejudice, for Plaintiff to file a new case
8    when he is able to acquire the necessary documents to file a complete application to
9    proceed in forma pauperis.
10          DATED: September 16, 2019.
11
12                                              UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
